Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for priority to parent Application No. PCT/US2015/056171, filed on 10/19/2015.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/23/2018 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 1 recites “A method of generating a data log comprising: receiving formation response signals with a nuclear magnetic resonance (NMR) tool (This limitation is considered to be mere data gathering. Receiving data from an NMR tool is considered to be mere data gathering. This is evidenced by Romero (US20090072824) and Pomerantz (US20120232859). Mere data gathering does not integrate the judicial exception into a practical application);  processing the formation response signals to obtain a T1 distribution of nuclei of a mixture in the formation (This limitation pertains to a mathematical calculation. Using signals to form a distribution is considered to be a mathematical calculation, therefor this is considered to be an abstract idea); performing a blind source separation (BSS) independent component analysis (ICA) on the T1 distribution (This limitation pertains to a mathematical calculation. Blind source separation independent component analysis on a distribution is considered to be a mathematical calculation, therefor this is considered to be an abstract idea); obtaining mixing data, comprising ratios of components of the mixture, from the BSS ICA (This limitation pertains to a mathematical calculation. Obtaining data from analysis is considered to be a mathematical calculation, therefor this is considered to be an abstract idea); and generating a data log comprising the mixing data (This limitation is considered to be well-understood, routine, and conventional in the art.  Generating data logs is well-understood, routine, and conventional in the art, as evidenced by Romero (US20090072824) and Pomerantz (US20120232859). Well-understood, routine, and conventional does not integrate the judicial exception into a practical application).”
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claims subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim and all claims dependent upon it are considered to be in a statutory category (process).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the limitations are towards forming a distribution, performing BSS ICA and obtaining data from the analysis constitute an abstract ideas, because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exception. Specifically under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations). These limitations are treated by the Examiner as belonging to the mathematical concept grouping.
Similar limitations comprise the abstract ideas of claims 2-9.
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The above claim comprises the additional element of “receiving formation response signals with a nuclear magnetic resonance (NMR) tool” is considered to be mere data gathering. Receiving signals from an NMR tool is considered to be mere data gathering. This is evidenced by Romero (US20090072824) and Pomerantz (US20120232859). Mere data gathering does not integrate the judicial exception into a practical application. The additional limitation “generating a data log comprising the mixing data” is considered to be well-understood, routine, and conventional in the art.  Generating data logs is well-understood, routine, and conventional in the art, as evidenced by Romero (US20090072824) and Pomerantz (US20120232859). Well-understood, routine, and conventional does not integrate into the judicial exception into a practical application. In conclusion, the claim limitations do not integrate the judicial exception into a practical application. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
However, as discussed in the above evaluation Step 2A, the above claim does not include additional elements to amount to significantly more than the judicial exception, so the claim fails Step 2B analysis.
The claim, therefor, is not patent eligible.
With regards to the dependent claims, claims 2-9 provide additional features/steps which are part of the method as detailed in claim 1, so these limitations should be considered part of an expanded abstract idea of the independent claim. Dependent claims 2-9 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea, as detailed below: there is no additional elements in the dependent claims that adds a meaningful limitation to the abstract idea to make the claim significantly more than the judicial exception (abstract idea) or integrate it into a practical application. 

Claim 10 recites “A system for generating a subsurface data log comprising: a nuclear magnetic resonance (NMR) tool that receives formation response signals (This limitation is considered to be mere data gathering. Receiving data from an NMR tool is considered to be mere data gathering. This is evidenced by Romero (US20090072824) and Pomerantz (US20120232859). Mere data gathering does not integrate the judicial exception into a practical application);  a processor (This limitation is considered to be well-understood, routine, and conventional in the art.  A processor in an NMR system is well-understood, routine, and conventional in the art, as evidenced by Romero (US20090072824) and Pomerantz (US20120232859). Well-understood, routine, and conventional does not integrate the judicial exception into a practical application) that: processes the formation response signals to obtain a T1 distribution of nuclei of a mixture in the formation (This limitation pertains to a mathematical calculation. Using signals to form a distribution is considered to be a mathematical calculation, therefor this is considered to be an abstract idea); performs a blind source separation (BSS) independent component analysis (ICA) on the T1 distribution (This limitation pertains to a mathematical calculation. Blind source separation independent component analysis on a distribution is considered to be a mathematical calculation, therefor this is considered to be an abstract idea); obtains mixing data, comprising ratios of components of the mixture, from the BSS ICA (This limitation pertains to a mathematical calculation. Obtaining data from analysis is considered to be a mathematical calculation, therefor this is considered to be an abstract idea); and  generates a data log comprising the mixing data (This limitation is considered to be well-understood, routine, and conventional in the art.  Generating data logs is well-understood, routine, and conventional in the art, as evidenced by Romero (US20090072824) and Pomerantz (US20120232859). Well-understood, routine, and conventional does not integrate the judicial exception into a practical application); and memory that stores the data log (This limitation is considered to be well-understood, routine, and conventional in the art.  Memory storing data is well-understood, routine, and conventional in the art, as evidenced by Cuevas (US20150204997) and Pomerantz (US20120232859). Well-understood, routine, and conventional does not integrate the judicial exception into a practical application).”
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claims subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim and all claims dependent upon it are considered to be in a statutory category (machine).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the limitations are towards forming a distribution, performing BSS ICA and obtaining data from the analysis constitute an abstract ideas, because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exception. Specifically under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations). These limitations are treated by the Examiner as belonging to the mathematical concept grouping.
Similar limitations comprise the abstract ideas of claims 11-20.
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The above claim comprises the additional element of “a nuclear magnetic resonance (NMR) tool that receives formation response signals” is considered to be mere data gathering. Receiving signals from an NMR tool is considered to be mere data gathering. This is evidenced by Romero (US20090072824) and Pomerantz (US20120232859). Mere data gathering does not integrate the judicial exception into a practical application. The additional limitation “generating a data log comprising the mixing data” and “a processor” is considered to be well-understood, routine, and conventional in the art.  Generating data logs and processors are well-understood, routine, and conventional in the art, as evidenced by Romero (US20090072824) and Pomerantz (US20120232859). Well-understood, routine, and conventional does not integrate into the judicial exception into a practical application. The additional limitation of “and memory that stores the data log” is considered to be well-understood, routine, and conventional in the art.  Memory storing data is well-understood, routine, and conventional in the art, as evidenced by Cuevas (US20150204997) and Pomerantz (US20120232859). Well-understood, routine, and conventional does not integrate the judicial exception into a practical application. In conclusion, the claim limitations do not integrate the judicial exception into a practical application. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
However, as discussed in the above evaluation Step 2A, the above claim does not include additional elements to amount to significantly more than the judicial exception, so the claim fails Step 2B analysis.
The claim, therefor, is not patent eligible.
With regards to the dependent claims, claims 11-20 provide additional features/steps which are part of the system as detailed in claim 10, so these limitations should be considered part of an expanded abstract idea of the independent claim. Dependent claims 11-20 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea, as detailed below: there is no additional elements in the dependent claims that adds a meaningful limitation to the abstract idea to make the claim significantly more than the judicial exception (abstract idea) or integrate it into a practical application. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 4-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Romero (US20090072824; As Disclosed in IDS dated 02/23/2018, US Patent Application Publication Cited No 1).
	In regards to Claim 1, Romero teaches “A method of generating a data log comprising: receiving formation response signals with a nuclear magnetic resonance (NMR) tool (NMR system, recording data – [0036], Figure 1);  processing the formation response signals to obtain a T1 distribution of nuclei of a mixture in the formation (ICA approach for a method of independent component analysis of NMR signals for T1 distributions – [0045]); performing a blind source separation (BSS) independent component analysis (ICA) on the T1 distribution (ICA is a special case of the blind source separation methodology – [0051]); obtaining mixing data, comprising ratios of components of the mixture, from the BSS ICA (component analysis includes a plurality of linear mixtures from independent source components with a linear mixing equation – [0046]-[0050]); and generating a data log comprising the mixing data (ICA based NMR analysis on distribution yield distribution logs – [0067]).”

	In regards to Claim 2, Romero discloses the claimed invention as detailed above and Romero further teaches “The method of claim 1, wherein the T1 distribution is obtained without magnetic gradient information (NMR system, recording data – [0036], Figure 1; The NMR system with sensors does not detail measurement of magnetic gradients nor includes sensors specifically for the detection of magnetic gradients).”

	In regards to Claim 4, Romero discloses the claimed invention as detailed above and Romero further teaches “The method of claim 1, wherein performing the BSS ICA comprises identifying a component of the mixture from a spectral distribution curve (spectral component distribution curve from the distribution – [0062]).”

	In regards to Claim 5, Romero discloses the claimed invention as detailed above and Romero further teaches “The method of claim 4, wherein identifying the component comprises observing at least one feature of the spectral distribution curve that is correlative to the component (applying ICA based NMR analysis on spectral component distributions, can extract independent components of the distribution – [0067]).”

	In regards to Claim 6, Romero discloses the claimed invention as detailed above and Romero further teaches “The method of claim 5, wherein the at least one feature is correlative to hydrocarbons (distributions represent compositions and states, including that of hydrocarbons – [0066]).”

	In regards to Claim 7, Romero discloses the claimed invention as detailed above and Romero further teaches “The method of claim 5, wherein the at least one feature is correlative to water (distributions represent compositions and states, including that of water – [0066]).”

	In regards to Claim 8, Romero discloses the claimed invention as detailed above and Romero further teaches “The method of claim 1, wherein obtaining the T1 distribution comprises saturating the mixture with water and obtaining multiple T1 distributions over different saturation ratios (distributions for various fluids, with claw bound water, capillary bound water, movable water – [0069], Figure 6).”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 9-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Romero (US20090072824; As Disclosed in IDS dated 02/23/2018, US Patent Application Publication Cited No 1) in view of Pomerantz (US20120232859).
	In regards to Claim 3, Romero discloses the claimed invention as detailed above and is silent with regards to the language of “The method of claim 1, wherein generating the data log comprises identifying the ratios of components as a function of position along a borehole.”
Pomerantz teaches “The method of claim 1, wherein generating the data log comprises identifying the ratios of components as a function of position along a borehole (fluid properties as a function of position – [0070]).”
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify Romero to incorporate the teaching of Pomerantz to use the properties of the fluid at certain positions. Doing so would improve the analysis and evaluation of the composition of hydrocarbons in subterranean formations.

	In regards to Claim 9, Romero discloses the claimed invention as detailed above and is silent with regards to the language of “The method of claim 1, further comprising displaying the mixing data.”
Pomerantz teaches “The method of claim 1, further comprising displaying the mixing data (module can display data – [0076]).”
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify Romero to incorporate the teaching of Pomerantz to use a display. Doing so would improve the analysis and evaluation of the composition of hydrocarbons in subterranean formations.

In regards to Claim 10, Romero teaches “A system for generating a subsurface data log comprising: a nuclear magnetic resonance (NMR) tool that receives formation response signals (NMR system, recording data – [0036], Figure 1); a processor that: processes the formation response signals to obtain a T1 distribution of nuclei of a mixture in the formation (ICA approach for a method of independent component analysis of NMR signals for T1 distributions – [0045]); performs a blind source separation (BSS) independent component analysis (ICA) on the T1 distribution (ICA is a special case of the blind source separation methodology – [0051]); obtains mixing data, comprising ratios of components of the mixture, from the BSS ICA (component analysis includes a plurality of linear mixtures from independent source components with a linear mixing equation – [0046]-[0050]); and  generates a data log comprising the mixing data (ICA based NMR analysis on distribution yield distribution logs – [0067]); and memory that stores the data log.”
	Romero is silent with regards to the language of “memory that stores the data log.”
	Pomerantz teaches “memory that stores the data log (data storage to store data – [0091], Figure 2)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify Romero to incorporate the teaching of Pomerantz to use data storage. Doing so would improve the analysis and evaluation of the composition of hydrocarbons in subterranean formations.

	In regards to Claim 11, Romero in view of Pomerantz discloses the claimed invention as detailed above and Romero further teaches “The system of claim 10, wherein the NMR tool does not comprise a magnetic gradient sensor (NMR system, recording data – [0036], Figure 1; The NMR system with sensors does not detail measurement of magnetic gradients nor includes sensors specifically for the detection of magnetic gradients).”

	In regards to Claim 13, Romero in view of Pomerantz discloses the claimed invention as detailed above and Pomerantz further teaches “The system of claim 10, wherein the processor resides in a data processing system on the surface of the formation (processing at computer facility at the surface – [0049]).”
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify Romero to incorporate the teaching of Pomerantz to use the processor at the surface. Doing so would improve the analysis and evaluation of the composition of hydrocarbons in subterranean formations.

	In regards to Claim 14, Romero in view of Pomerantz discloses the claimed invention as detailed above and Pomerantz further teaches “The system of claim 10, further comprising a display that shows the mixing data (module can display data – [0076]).”
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify Romero to incorporate the teaching of Pomerantz to use a display. Doing so would improve the analysis and evaluation of the composition of hydrocarbons in subterranean formations.

	In regards to Claim 15, Romero in view of Pomerantz discloses the claimed invention as detailed above and Romero further teaches “The system of claim 14, wherein performing the BSS ICA causes and input the component based on at least one feature of the spectral distribution curve that is correlative to the component (applying ICA based NMR analysis on spectral component distributions, can extract independent components of the distribution – [0067]).”
	Pomerantz further teaches “the processor to output to the display a spectral distribution curve of one component of the mixture such that an interpreter may identify (module can display data – [0076]).”
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify Romero to incorporate the teaching of Pomerantz to use the display of data. Doing so would improve the analysis and evaluation of the composition of hydrocarbons in subterranean formations.

	In regards to Claim 16, Romero in view of Pomerantz discloses the claimed invention as detailed above and Romero further teaches “The system of claim 15, wherein the at least one feature is correlative to hydrocarbons  (distributions represent compositions and states, including that of hydrocarbons – [0066]).”

	In regards to Claim 17, Romero in view of Pomerantz discloses the claimed invention as detailed above and Romero further teaches “The system of claim 15, wherein the at least one feature is correlative to water (distributions represent compositions and states, including that of water – [0066]).”

	In regards to Claim 18, Romero in view of Pomerantz discloses the claimed invention as detailed above and Pomerantz further teaches “The system of claim 10, wherein generating the data log causes the processor to identify the ratios of components as a function of position along a borehole (fluid properties as a function of position – [0070]).”
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify Romero to incorporate the teaching of Pomerantz to use the properties of the fluid at certain positions. Doing so would improve the analysis and evaluation of the composition of hydrocarbons in subterranean formations.

	In regards to Claim 19, Romero in view of Pomerantz discloses the claimed invention as detailed above and Pomerantz further teaches “The system of claim 18, further comprising a display that shows the ratios of components as a function of position along the borehole  (module can display data – [0076]).”
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify Romero to incorporate the teaching of Pomerantz to use the display of data. Doing so would improve the analysis and evaluation of the composition of hydrocarbons in subterranean formations.

	In regards to Claim 20, Romero in view of Pomerantz discloses the claimed invention as detailed above and Romero further teaches “The system of claim 10, wherein obtaining the T1 distribution causes the processor to obtaining multiple T1 distributions over different saturation ratios (distributions for various fluids, with claw bound water, capillary bound water, movable water – [0069], Figure 6).”

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Romero (US20090072824; As Disclosed in IDS dated 02/23/2018, US Patent Application Publication Cited No 1) in view of Pomerantz (US20120232859) as applied to claim 10 above, and further in view of Freed (US20150168587).
	In regards to Claim 12, Romero in view of Pomerantz discloses the claimed invention as detailed above and is silent with regards to the language of “The system of claim 10, wherein the processer resides in the NMR tool.”
	Freed teaches “The system of claim 10, wherein the processer resides in the NMR tool (processors located downhole to interpret data with NMR – [0023]).”
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify Romero in view of Pomerantz to incorporate the teaching of Freed to use processors downhole with the NMR system. Doing so would improve the analysis of composition of hydrocarbon fluids.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSSEF KORANG-BEHESHTI whose telephone number is (571)272-3291. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.K./Examiner, Art Unit 2863                                                                                                                                                                                                        
/TARUN SINHA/Primary Examiner, Art Unit 2863